DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/035083 filed on June 17, 2022.
	


Response to Arguments	
2.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “The limitations of claim 1 cannot practically be performed in the human mind either individually or in combination. These limitations are fundamentally rooted in the underlying computing technologies, and are not practicably performable outside of this technological context by a human mind. These are not abstract steps that can occur with or without a computer, or even abstract steps that merely need the use of a computer, these are steps that are intrinsically linked with the underlying computing devices and directed to such devices, and directed to computing applications running in a cluster. The human mind cannot practically perform steps designed to be run for and in a specific technological environment.”

Examiner replies that the claim is an abstract idea.  The concepts can be performed within the technological context of the human mind.       With respect to independent claims, 1, 9 and 17 specifically claim 1 recites " discover each of the plurality of applications installed on the cluster; correlate the one or more installation rules associated with a first application of the plurality of applications with the one or more installation rules of the plurality of applications to determine a set of conflicts for the first application, wherein each conflict of the set of conflicts for the first application is associated with a potential disruption related to the first application; and determine a state of maintenance availability based on the set of conflicts”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. 
For example, “correlate” in the context of the claims is seen as a person mentally assigning a rule with an application, such as walk away when the network is not connected.
For example, “determining” in the context of the claims can be a person visually noticing a computer system is not connect to the network. The connectivity of the network is seen as the state of maintenance availability.


On Pg. 9 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Similar arguments may be made for the two limitations "retrieve a deployment metadata associated with each of the plurality of applications; parse the deployment metadata for each of the plurality of applications to retrieve one or more installation rules associated with each of the plurality of applications;" retrieval of deployment metadata associated with the applications is impracticable, especially since metadata must be collected for each of the plurality of applications, these are actions that must be undertaken by a computer device or technology in order to retrieval of metadata on a scale sufficient for the purpose of the disclosed claim to be achieved. Also, the next limitation of parsing data to retrieve installation rules associated with each of the plurality of application is also not practicably performable by the human mind or by pen and paper, and especially not within a timeframe that allows determining of the state of the maintenance availability of a cluster. Similar to SRI Int'l, Inc. v. Cisco Systems, Inc., the step "correlate the one or more installation rules associated with a first application of the plurality of applications with the one or more installation rules of the plurality of applications to determine a set of conflicts for the first application, wherein each conflict of the set of conflicts for the first application is associated with a potential disruption related to the first application; and determine a state of maintenance availability based on the set of conflicts" is also not practicably performable in the human mind. The human mind even with a pen of paper is unable to correlate installation rules based on metadata inaccessible to the human mind and linked with particular applications sitting on clusters of nodes that must be retrieved over networks. Because these limitations may not be undertaken practicably by the human mind, they do not recite abstract ideas.”

Examiner replies that the claimed concept is just insignificant extra-solution data gathering, manipulation and storing. This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive a request to determine a state of maintenance availability of the cluster, wherein a plurality of applications are installed on the cluster; discover each of the plurality of applications installed on the cluster”, “retrieve a deployment metadata associated with each of the plurality of applications” and “parse the deployment metadata for each of the plurality of applications to retrieve one or more installation rules associated with each of the plurality of applications”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  


On Pg. 10-13 in regards to 35 U.S.C. 101, relating to claim 1, Applicant argues the 35 U.S.C. 101, Step 2A Prong Two as it relates to the claimed deployment metadata.

Examiner replies that the retrieving of metadata is seen as a generic computing procedure to gather data. Therefore the limitation is seen as insignificant extra-solution activity.



On pg. 16 of remarks in regards to 35 U.S.C. 102 (a)(1), relating to claim 1, Applicant states “ The Office Action on page 16 states "As to claim 1, Melnik teaches a system, comprising: a cluster, including one or more nodes and an application programming interface (API) server (Par. 0079 Melnik discloses a cluster and server);" 
Having reviewed paragraph 0079 of Melnik, there is no teaching of a cluster that includes one of more nodes and an API server. What paragraph 79 seems to include is "a search head" that may be replaced by a "search head cluster" which does not mention of an API server.”

	Examiner replies that the Melnik teaches this concept.  In addition to the cited sections, Par. 0037 Melnik discloses users are able to run queries to retrieve data. Par. 0047 Melnik discloses the user devices have an interface. Par. 0048 Melnik discloses a client user with a device and web browser to browse remote network devices.  So when a user sends a query to a search head, the search head accesses a set of indexers to return results.  The set of indexers and the search head are seen as the cluster. 

	On Pg. 17 of remarks in regards to 35 U.S.C. 102 (a)(1), relating to claim 1, Applicant states “Having reviewed paragraph 0027 of Melnik, the paragraph discusses a first server group receiving data from a data source, this generic receipt of data is differentiable from "receiving a request to determine a state of maintenance availability of the cluster" a  request is different from mere data, and there is no mention of the purpose of a request as recited in the claim. The Specification of the Subject application in Paragraph 27 specifically expounds on what is meant by "state of maintenance availability" Applicant includes this paragraph to clarify a possible meaning of this term as described in the specification, per the request of the Examiner in the Examiner interview: "A state of maintenance availability identifies whether or not one or more components within the computing system 100, or the computing system 100 in its entirety, may be vulnerable to disruptions. In various instances, a disruption may include one or more components (e.g., a VM 170, a node 110, API server 180, and/or other component) within the computing system 100 failing and/or requiring system maintenance causing the one or more components be restarted and/or powered down for any amount of time. A disruption to the computing system 100 may occur due to, but not limited to, patching an Operating System, hardware failure, software installation requiring a reboot, to save power, decommissioning of the computing system 100, or one or more components of the system 100, and/or any other reason that may require powering off a machine within the computing system 100. A step in maintaining the computing system 100 is determining whether or not one or more systems (i.e., nodes 110, VM 170, server 185, and/or API server 180) may be shutdown and/or rebooted for maintenance without affecting installed applications 198."  In Melnick no such request is received that is related to a state of maintenance availability of the cluster.”


Examiner replies that the Melnik teaches this concept. Par. 0027 of Applicant’s specification discloses the maintenance availability as disruptions. In addition to the cited sections, Par. 0049 Melnik discloses the client applications include a monitoring program that monitors the client device traffic.  Par. 0053 and Par. 0054 Melnik discloses the monitoring program monitors the network traffic and the connection status such as failures.  Monitoring the network traffic for failure is seen as monitoring for state of maintenance availability.


	On Pg. 17 of remarks in regards to 35 U.S.C. 102 (a)(1), relating to claim 1, Applicant states “Page 17 of the Office Action continues "wherein a plurality of applications are installed on the cluster, discover each of the plurality of applications installed on the cluster; (Par. 0151 Melnik discloses the installed applications located on the groups);"  After reviewing paragraph 0151 of Melnik, it seems that a data intake and query system (DIQS) is disclosed which contains configuration settings, these configuration settings are accessed by an application deployment system. This is a different process to a limitation of discovering a plurality of applications on a cluster. In other words, accessing configuration settings of an already discovered module such as the DIQS module, is different to discovering applications. Discovering applications does not require, nor does it necessarily include access of applications”


	Examiner replies that the Melnik teaches this concept.  The claim limitation recites only discovering the applications installed on the cluster.  Accessing a configuration module that provides information relating to the installed applications is seen as discovering the installed applications.  Applicant can amend the claim if Applicant is implying there are unknown applications and the system discovers the unknown application and makes them known Applications. Par. 0066 Melnik discloses the system can identify the source of the data.


Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 17 specifically claim 1 recites " discover each of the plurality of applications installed on the cluster; correlate the one or more installation rules associated with a first application of the plurality of applications with the one or more installation rules of the plurality of applications to determine a set of conflicts for the first application, wherein each conflict of the set of conflicts for the first application is associated with a potential disruption related to the first application; and determine a state of maintenance availability based on the set of conflicts”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. 
For example, “correlate” in the context of the claims is seen as a person mentally assigning a rule with an application, such as walk away when the network is not connected.
For example, “determining” in the context of the claims can be a person visually noticing a computer system is not connect to the network. The connectivity of the network is seen as the state of maintenance availability.

Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive a request to determine a state of maintenance availability of the cluster, wherein a plurality of applications are installed on the cluster; discover each of the plurality of applications installed on the cluster”, “retrieve a deployment metadata associated with each of the plurality of applications” and “parse the deployment metadata for each of the plurality of applications to retrieve one or more installation rules associated with each of the plurality of applications”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2 and 10, specifically claim 2 and claim 10 recites "determining which portions of the one or more installation rules associated with the first application match one or more of other applications of the plurality of applications”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining which portions of the one or more installation rules associated with the first application match one or more of other applications of the plurality of applications” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and Claim 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 2 and 10  at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claims, 3 and 11, specifically claim 3 and claim 11 recites "determining which portions of the one or more installation rules associated with the first application match one or more of other applications of the plurality of applications”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining whether downtime of a first node within the cluster creates an effect on the first application”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and Claim 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 3 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.

With respect to dependent claim, 4, specifically claim 4 recites " determining whether downtime of each node within the cluster and associated with a second application of the plurality of applications, creates an effect on the first application”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining whether downtime of each node within the cluster and associated with a second application of the plurality of applications, creates an effect on the first application”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim 5 and claim 13, specifically claim 5 and claim 13 recites "wherein the processor is further configured to output the state of maintenance availability and the set of conflicts”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is further configured to output the state of maintenance availability and the set of conflicts”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 5 and claim 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 5 and claim 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.

With respect to dependent claim 6 and claim 14, specifically claim 6 and claim 14 recites "wherein the state of maintenance availability is available”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the state of maintenance availability is available”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 6 and claim 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 6 and claim 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim 7 and claim 15, specifically claim 7 and claim 15 recites "wherein the state of maintenance availability is unavailable”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the state of maintenance availability is unavailable”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 7 and claim 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 7 and claim 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim 8 and claim 16, specifically claim 8 and claim 16 recites " wherein the processor is further configured to: modify one or more rules for an application of the one or more of the plurality of applications to modify the state of maintenance availability the application”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is further configured to: modify one or more rules for an application of the one or more of the plurality of applications to modify the state of maintenance availability the application”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 8 and claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 8 and claim 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim 18, specifically claim 18 recites "wherein the processor is further configured to: output the state of deployment and the set of differences”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is further configured to: output the state of deployment and the set of differences”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim 19 recites "wherein the processor is further configured to: determine a set of updates to the one or more installation rules for the application based on the set of differences, wherein the updates include at least one rule from the one or more model installation rules”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processor is further configured to: determine a set of updates to the one or more installation rules for the application based on the set of differences, wherein the updates include at least one rule from the one or more model installation rules”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim 20 recites "wherein the deployment metadata associated with the application is stored within an application programming interface (API) server”. These limitations could be reasonably and practically performed by the human mind, for instance for requesting information, and requesting rules for the information, then making sure the information does not conflict any rules. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the deployment metadata associated with the application is stored within an application programming interface (API) server”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claim 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data request, rule comparison and conflict resolution in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 5, 6, 8-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melnik et al. U.S. Patent Application Publication No. 2017/0315796 (herein as ‘Melnik’).


As to claim 1, Melnik teaches a system, comprising: 
a cluster, including one or more nodes and an application programming interface (API) server (Par. 0079 Melnik discloses a cluster and server. Par. 0088 Melnik discloses the user has an interface);
a memory; and one or more processors in communication with the memory, (Par. 0095 Melnik discloses a processor and memory);
wherein the processor is configured to: 
receive a request to determine a state of maintenance availability of the cluster, (Par. 0027 Melnik discloses the applications are stored on the group); 
wherein a plurality of applications are installed on the cluster, discover each of the plurality of applications installed on the cluster;  (Par. 0151 Melnik discloses the installed applications located on the groups);
retrieve a deployment metadata associated with each of the plurality of applications; parse the deployment metadata for each of the plurality of applications to retrieve one or more installation rules associated with each of the plurality of applications (Fig. 14 and Par. 0070 Melnik discloses parsing the data to be processed. Par. 0117 Melnik discloses the rules are used for applications to be installed to resolve conflicts. Par. 0127 Melnik discloses during the deployment phrase each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata); 
 correlate the one or more installation rules associated with a first application of the plurality of applications with the one or more installation rules of the plurality of applications to determine a set of conflicts for the first application  (Fig. 14 and Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
wherein each conflict of the set of conflicts for the first application is associated with a potential disruption related to the first application  (Fig. 14 and Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
 and determine a state of maintenance availability based on the set of conflicts (Par. 0049 Melnik discloses the client applications include a monitoring program that monitors the client device traffic.  Par. 0053 and Par. 0054 Melnik discloses the monitoring program monitors the network traffic and the connection status such as failures.  Monitoring the network traffic for failure is seen as monitoring for state of maintenance availability. Par. 0118 Melnik discloses the system providing a message stating the applications that failed, and the versions that caused the failure based upon the dependency conflict rules).

As to claim 2 Melnik teaches each and every limitation of claim 1.
In addition Melnik teaches wherein correlate comprises: determining which portions of the one or more installation rules associated with the first application match one or more of other applications of the plurality of applications (Par. 0119 Melnik discloses using the dependency rules to match applications that are compatible with existing dependencies of applications).

As to claim 5 Melnik teaches each and every limitation of claim 1.
In addition Melnik teaches wherein the processor is further configured to output the state of maintenance availability and the set of conflicts (Par. 0127 Melnik discloses the system providing a notification of the conflicts between versions of dependent applications).


As to claim 6 Melnik teaches each and every limitation of claim 1.
In addition Melnik teaches wherein the state of maintenance availability is available (Par. 0122 Melnik discloses the data packages are distributed to the resources.  The resources are seen as available).


As to claim 8 Melnik teaches each and every limitation of claim 1.
In addition Melnik teaches wherein the processor is further configured to: modify one or more rules for an application of the one or more of the plurality of applications to modify the state of maintenance availability the application (Par. 0108 Melnik discloses rules are updated that determine which portions of the source application are allocated to the application packages).


As to claim 9 Melnik teaches a method, comprising: 
receiving a request to determine a state of maintenance availability of a cluster (Par. 0027 Melnik discloses the applications are stored on the group);
wherein a plurality of applications are installed on the cluster, discovering each of the plurality of applications installed on the cluster   (Par. 0151 Melnik discloses the installed applications located on the groups);
retrieving a deployment metadata associated with each of the plurality of applications; parsing the deployment metadata for each of the plurality of applications to retrieve one or more installation rules associated with each of the plurality of applications (Fig. 14 and Par. 0070 Melnik discloses parsing the data to be processed. Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
correlating the one or more installation rules associated with a first application of the plurality of applications with the one or more installation rules of the plurality of applications to determine a set of conflicts for the first application (Fig. 14 and Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
wherein each conflict of the set of conflicts for the first application is associated with a potential disruption related to the first application (Fig. 14 and Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflicts and an option of aborting installation is provided. The notification is seen as the metadata); 
and determining a state of maintenance availability based on the set of conflicts (Par. 0049 Melnik discloses the client applications include a monitoring program that monitors the client device traffic.  Par. 0053 and Par. 0054 Melnik discloses the monitoring program monitors the network traffic and the connection status such as failures.  Monitoring the network traffic for failure is seen as monitoring for state of maintenance availability. Par. 0118 Melnik discloses the system providing a message stating the applications that failed, and the versions that caused the failure based upon the dependency conflict rules).


As to claim 10 Melnik teaches each and every limitation of claim 9.
In addition Melnik teaches wherein correlate comprises: determining which portions of the one or more installation rules associated with the first application match one or more of other applications of the plurality of applications (Par. 0119 Melnik discloses using the dependency rules to match applications that are compatible with existing dependencies of applications).


As to claim 13 Melnik teaches each and every limitation of claim 9.
In addition Melnik teaches further comprising: outputting the state of maintenance availability and the set of conflicts  (Par. 0127 Melnik discloses the system providing a notification of the conflicts between versions of dependent applications).

As to claim 14 Melnik teaches each and every limitation of claim 9.
In addition Melnik teaches	wherein the state of maintenance availability is available (Par. 0122 Melnik discloses the data packages are distributed to the resources.  The resources are seen as available).

As to claim 16 Melnik teaches each and every limitation of claim 9.
In addition Melnik teaches further comprising: modifying one or more rules for an application of the one or more of the plurality of applications to modify the state of maintenance availability of the application (Par. 0108 Melnik discloses rules are updated that determine which portions of the source application are allocated to the application packages).

As to claim 17 Melnik teaches a system, comprising: 
a memory (Par. 0027 Melnik discloses a memory); 
and one or more processors in communication with the memory (Par. 0027 Melnik discloses a processor connected to a memory);
wherein the processor is configured to: 
receive a request to assess an installation of an application deployed within a cluster (Par. 0027 Melnik discloses the applications are stored on the group);  
retrieve a deployment metadata associated with the application, access a database including one or more model installation rules associated with a model installation of the application, parse the deployment metadata to retrieve one or more installation rules for the application (Fig. 14 and Par. 0070 Melnik discloses parsing the data to be processed. Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
compare the one or more installation rules for the application with the one or more installation rules associated with the model installation of the application to determine a set of differences between the application and the model installation of the application (Fig. 14 and Par. 0127 Melnik discloses each application containing notifications to alert the deployment system of conflict and an option of aborting installation is provided. The notification is seen as the metadata);
and determine a state of deployment based on the set of differences (Par. 0049 Melnik discloses the client applications include a monitoring program that monitors the client device traffic.  Par. 0053 and Par. 0054 Melnik discloses the monitoring program monitors the network traffic and the connection status such as failures.  Monitoring the network traffic for failure is seen as monitoring for state of maintenance availability. Par. 0118 Melnik discloses the system providing a message stating the applications that failed, and the versions that caused the failure based upon the dependency conflict rules).


As to claim 18 Melnik teaches each and every limitation of claim 17.
In addition Melnik teaches wherein the processor is further configured to: output the state of deployment and the set of differences  (Par. 0127 Melnik discloses the system providing a notification of the conflicts between versions of dependent applications).


As to claim 19 Melnik teaches each and every limitation of claim 17.
In addition Melnik teaches wherein the processor is further configured to: determine a set of updates to the one or more installation rules for the application based on the set of differences, wherein the updates include at least one rule from the one or more model installation rules (Par. 0108 Melnik discloses rules are updated that determine which portions of the source application are allocated to the application packages).

As to claim 20 Melnik teaches each and every limitation of claim 17.
In addition Melnik teaches wherein the deployment metadata associated with the application is stored within an application programming interface (API) server (Par. 0093 Melnik discloses an user interface with an application user interface).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, 4, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik et al. U.S. Patent Application Publication No. 2017/0315796 (herein as ‘Melnik’) as applied to claim 1 above, and further in view of Gururaj et al. U.S. Patent Application Publication No. 2020/0250002 (herein as ‘Gururaj’). 

As to claim 3 Melnik teaches each and every limitation of claim 1.
Melnik does not teach but Gururaj teaches wherein correlate comprises: determining whether downtime of a first node within the cluster creates an effect on the first application (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).

As to claim 4 Melnik teaches each and every limitation of claim 1.
Melnik does not teach but Gururaj teaches wherein correlate comprises: determining whether downtime of each node within the cluster and associated with a second application of the plurality of applications, creates an effect on the first application (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).


As to claim 7 Melnik teaches each and every limitation of claim 1.
Melnik does not teach but Gururaj teaches wherein the state of maintenance availability is unavailable (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).


As to claim 11 Melnik teaches each and every limitation of claim 9.
Melnik does not teach but Gururaj teaches wherein correlate comprises: determining whether downtime of a first node within the cluster creates an effect on the first application (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).

As to claim 12 Melnik teaches each and every limitation of claim 9.
Melnik does not teach but Gururaj teaches wherein correlate comprises: determining whether downtime of each node within the cluster and associated with a second application of the plurality of applications, creates an effect on the first application (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).

As to claim 15 Melnik teaches each and every limitation of claim 9.
Melnik does not teach but Gururaj teaches wherein the state of maintenance availability is unavailable (Par. 0015 Gururaj discloses nodes assigned to the cluster. When it tis determined that the first node failed, the remaining transactions are processed by node two. Node two taking over transactions is seen as effect on the first application).
Melnik and Gururaj are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the installation rules of Melnik to include the node processing of Gururaj, to allow another node to take over in the event a first node fails. The suggestion/motivation to combine is that it would be obvious to try in order to have multiple nodes execute the application workloads (Par. 0002 Gururaj).




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jayaram et al. U.S. Patent Application Publication No. 2020/0034193 (herein as 'Jayaram'). Jayaram discloses in example implementations, a computing node is provided. The computing node includes a containerized application, a local storage partition, and a controller. A portion of the local storage partition is associated with portions of other local storage partitions to form a global cache. The controller executes the containerized application, receive an indication from a second computing node that the containerized application is being migrated, transfers data associated with the containerized application to the second computing node via the global cache.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 24, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                  
/AMRESH SINGH/Primary Examiner, Art Unit 2159